Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed June 15, 2021.

3.	Claims 1, 6, and 7 have been amended.

4.	Claims 1-7 have been examined and are pending with this action.

Response to Arguments
5.	Applicant’s arguments, filed June 15, 2021, with respect to the rejection of claims 1-7, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the rejection of claims 6 and 7, rejected under 35 U.S.C. 101, have been fully considered and are persuasive based on the amendments to the corresponding claims.  The rejections have been withdrawn. 

Allowable Subject Matter
6.	Claims 1-7 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed June 15, 2021.

7.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “set a user as an appeal target of a shop group formed by 
Specifically, although High et al. (US 2018/0053369) teaches the mobile shop vehicles “may comprise various shapes and sizes with components arranged in various ways” (see High [0044]), High or any other prior art of record fails to disclose, teaches or suggest, either alone or in combination, that the determination of the overall arrangement shape of the plurality of mobile shop vehicles is “based on a present season, a present day of the week, and a data table that correlates a season and a day of the week to the appeal target and the overall arrangement shape” as amended.  High teaches of positioning a mobile shop vehicle based on location of customers, but fails to explicitly recite an overall arrangement shape “based on a present season, a present day of the week, and a data table that correlates a season and a day of the week to the appeal target and the overall arrangement shape”.  For at least this reason above, claims 1-7 are allowable.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
June 21, 2021